DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosnell et al. (Pub. No.: US 2008/0126190 A1), hereinafter “Gos”.

As to claim 1. God discloses, a computer-implemented method (Gos, fig.5, [0050]) comprising: 
determining, by one or more processors, a set of messages including at least a first message and a second message (Gos, fig.5, [0051], subscription process); 
assigning, by the one or more processors, the first message as a first initial message from the set of messages to be transmitted to one or more user devices (Gos, fig.5, [0051], subscription process, subscription invitation); 

    PNG
    media_image1.png
    469
    553
    media_image1.png
    Greyscale
transmitting, by the one or more processors, the set of messages to a first plurality of devices associated with user identifiers, wherein each of the first plurality of user identifiers is associated with a customer of an electronic subscription platform, and wherein the first message is transmitted as the first initial message from the set of messages to the first plurality of devices associated with user identifiers (Gos, [0051], (Gos, fig.5, [0051], subscription process); 
determining, by the one or more processors, a first performance indicator at least based on one or more responses to the first message transmitted as the first initial message from the set of messages (Gos, fig.5, step-315, [0067], sets and/or ensembles of clothing are selected for each lifestyle category on a regular and periodic basis by the service's fashion consultants); 
assigning, by the one or more processors, the second message as a second initial message from the set of messages to be transmitted to one or more user devices (Gos, [0069], subcategories of the lifestyle profile categories are used to further refine clothing selection for members belonging to a particular subcategory); 
transmitting, by the one or more processors, the set of messages to a second plurality of devices associated with user identifiers, wherein each of the second plurality of user identifiers is associated with a customer of the electronic subscription platform (Gos, [0070], contacting the other retailers based on lifestyle by consultants), and wherein the second message is transmitted as the second initial message from the set of messages to the second plurality of devices associated with user identifiers (Gos, [0070], the service may form partnerships with certain retailers, such as Banana Republic, Brook Brothers and Structures and the fashion consultant may be constrained to choosing from the selection at the partner retailers); 
determining, by the one or more processors, a second performance indicator at least based on one or more responses to the second message transmitted as the second initial message from the set of messages (God, [0069], subcategories of the lifestyle profile categories are used to further refine clothing selection for members belonging to a particular subcategory); 
comparing, by the one or more processors, the first performance indicator and the second performance indicator (Gos, [0069, a lifestyle category may include subcategories for warm and cold climates and adjust the periodic selections based on the climate); and 
sorting, by the one or more processors, a sequence of the set of messages based on the comparison of the first performance indicator to the second performance indicator (Gos, [0073], After or during selection of the various pieces of clothing for a set, the fashion consultant or other agent of the service typically enters the relevant information into the system database).

As to claims 2. Gos discloses, wherein determining the first performance indicator includes determining a first click per send measurement for the customers associated with the first plurality of user identifiers, and wherein determining the second performance indicator includes determining a second click per send measurement for the customers associated with the second plurality of user identifiers (Gos, [0069], selecting the category and subcategory as first and second click measurement).

As to claim 3. Gos discloses, wherein comparing the first performance indicator and the second performance indicator includes comparing the determined first click per send measurement and the determined second click per send measurement (Gos, [0069], subcategories may adjust the color of the clothing selections based on subscriber physical characteristics such as but not limited to eye color, skin tone, and hair color).

As to claim 4. Gos discloses, wherein sorting the sequence of the set of messages based on the comparison of the first performance indicator to the second performance indicator comprises: ordering the first and second messages based on the comparison of the first performance indicator to the second performance indicator (Gos, [0073], (i) the lifestyle category and subcategories to which it is defined; (ii) the available sizes; (iii) the per unit cost; (iv) other pieces of clothing to which the piece is matched; (v) the retailer or wholesaler to be used and ordering information).

As to claim 5. The computer-implemented method of claim 1, wherein the set of messages further includes a third message, the method further comprising: 
assigning the third message as a third initial message to be transmitted from the set of messages (Gos, [0037], Typically, the system is also configured to interface with other computers coupled to the network, such as but not limited to a credit/debit card processing center 270); and
transmitting the set of messages to a third plurality of devices associated with user identifiers, wherein each of the third plurality of user identifiers is associated with a customer of the electronic subscription platform (Gos, [0037], ordering centers for merchants through which clothing articles are purchased), and wherein the third message is transmitted as the third initial message from the set of messages to the third plurality of devices associated with user identifiers (Gos, [0037, ordering centers for merchants through which clothing articles are purchased, and the computers of fashion consultants 285).

As to claim 6. The computer-implemented method of claim 5, the method further comprising: determining a third performance indicator at least based on one or more responses to the third message transmitted as the third initial message from the set of messages (Gos, [0045], (i) the current set of clothing shipped or to be shipped, and (ii) all clothing purchased through the subscription plan. The email module can also be used to broadcast messages to subscribers such as to notify subscribers of their subscription status, promotional events, specials and other news concerning the service).

As to claim 7. The computer-implemented method of claim 6, the method further comprising: 
comparing the first performance indicator, the second performance indicator, and the third performance indicator (Gos, [0047], various factors are aligned before ordering the clothing purchase); and 
sorting the sequence of the set of messages based on the comparison of the first performance indicator, the second performance indicator, and the third performance indicator (God, [0048], the clothing order module 250 may not actually order the clothing from various applicable merchants but might merely query the database and generate reports and order sheets for the various pieces and numbers of clothing that need to be ordered from each merchant. The reports and order sheets can then be used by buyers to procure the necessary clothing).
As to claim 8 is rejected for same rationale as applied to claim 1 above.

As to claim 9 is rejected for same rationale as applied to claim 2 above.

As to claim 10 is rejected for same rationale as applied to claim 3 above.

As to claim 11 is rejected for same rationale as applied to claim 4 above.

As to claim 12 is rejected for same rationale as applied to claim 5 above.

As to claim 13 is rejected for same rationale as applied to claim 6 above.

As to claim 14 is rejected for same rationale as applied to claim 7 above.

As to claim 15 is rejected for same rationale as applied to claim 1 above.

As to claim 16 is rejected for same rationale as applied to claim 2 above.

As to claim 17 is rejected for same rationale as applied to claim 3 above.

As to claim 18 is rejected for same rationale as applied to claim 4 above.

As to claim 19 is rejected for same rationale as applied to claim 5 above.

As to claim 20 is rejected for same rationale as applied to claim 6 and 7 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11032226 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Instant Application: 17/664,182			U.S. Patent No.: 11032226 B1
1. A computer-implemented method comprising: 
determining, by one or more processors, a set of messages including at least a first message and a second message; assigning, by the one or more processors, the first message as a first initial message from the set of messages to be transmitted to one or more user devices; 
transmitting, by the one or more processors, the set of messages to a first plurality of devices associated with user identifiers, wherein each of the first plurality of user identifiers is associated with a customer of an electronic subscription platform, and wherein the first message is transmitted as the first initial message from the set of messages to the first plurality of devices associated with user identifiers; 
determining, by the one or more processors, a first performance indicator at least based on one or more responses to the first message transmitted as the first initial message from the set of messages; 
assigning, by the one or more processors, the second message as a second initial message from the set of messages to be transmitted to one or more user devices; transmitting, by the one or more processors, the set of messages to a second plurality of devices associated with user identifiers, wherein each of the second plurality of user identifiers is associated with a customer of the electronic subscription platform, and wherein the second message is transmitted as the second initial message from the set of messages to the second plurality of devices associated with user identifiers; 
determining, by the one or more processors, a second performance indicator at least based on one or more responses to the second message transmitted as the second initial message from the set of messages; 
comparing, by the one or more processors, the first performance indicator and the second performance indicator; and 
sorting, by the one or more processors, a sequence of the set of messages based on the comparison of the first performance indicator to the second performance indicator.
1. A computer-implemented method comprising: 
determining, by one or more processors, a set of email messages including at least a first email message and a second email message at least based on data regarding email marketing information and an electronic subscription platform collected from one or more sources and converted to one or more predetermined formats; 
assigning, by the one or more processors, the first email message as a first initial email message from the set of email messages to be transmitted to one or more user devices; 
transmitting, by the one or more processors, the set of email messages to a first plurality of devices associated with user identifiers, wherein each of the first plurality of user identifiers is associated with a customer of the electronic subscription platform, and wherein the first email message is transmitted as the first initial email message from the set of email messages to the first plurality of devices associated with user identifiers;
 determining, by the one or more processors, a first performance indicator at least based on one or more responses to the first email message transmitted as the first initial email message from the set of email messages; 
assigning, by the one or more processors, the second email message as a second initial email message from the set of email messages to be transmitted to one or more user devices; transmitting, by the one or more processors, the set of email messages to a second plurality of devices associated with user identifiers, wherein each of the second plurality of user identifiers is associated with a customer of the electronic subscription platform, and wherein the second email message is transmitted as the second initial email message from the set of email messages to the second plurality of devices associated with user identifiers;
 determining, by the one or more processors, a second performance indicator at least based on one or more responses to the second email message transmitted as the second initial email message from the set of email messages;
 comparing, by the one or more processors, the first performance indicator and the second performance indicator; and 
sorting, by the one or more processors, a sequence of the set of email messages by ordering the first email and the second email based on the comparison of the first performance indicator to the second performance indicator.
8. A computer system comprising: 
a data storage device storing processor-readable instructions; and 
a processor configured to execute the instructions to perform a method including: 
determining a set of messages including at least a first message and a second message; 
assigning the first message as a first initial message from the set of messages to be transmitted to one or more user devices; 
transmitting the set of messages to a first plurality of devices associated with user identifiers, wherein each of the first plurality of user identifiers is associated with a customer of an electronic subscription platform, and wherein the first message is transmitted as the first initial message from the set of messages to the first plurality of devices associated with user identifiers; 
determining a first performance indicator at least based on one or more responses to the first message transmitted as the first initial message from the set of messages; assigning the second message as a second initial message from the set of messages to be transmitted to one or more user devices;
 transmitting the set of messages to a second plurality of devices associated with user identifiers, wherein each of the second plurality of user identifiers is associated with a customer of the electronic subscription platform, and wherein the second message is transmitted as the second initial message from the set of messages to the second plurality of devices associated with user identifiers; 
determining a second performance indicator at least based on one or more responses to the second message transmitted as the second initial message from the set of messages; 
comparing the first performance indicator and the second performance indicator;
 and 
sorting a sequence of the set of messages based on the comparison of the first performance indicator to the second performance indicator.
7. A computer system comprising: 
a data storage device storing processor-readable instructions; and 
a processor configured to execute the instructions to perform a method including: 
determining a set of email messages including at least a first email message and a second email message at least based on data regarding email marketing information and an electronic subscription platform collected from one or more sources and converted to one or more predetermined formats; 
assigning the first email message as a first initial email message from the set of email messages to be transmitted to one or more user devices; 
transmitting the set of email messages to a first plurality of devices associated with user identifiers, wherein each of the first plurality of user identifiers is associated with a customer of an electronic subscription platform, and wherein the first email message is transmitted as the first initial email message from the set of email messages to the first plurality of devices associated with user identifiers;
 determining a first performance indicator at least based on one or more responses to the first email message transmitted as the first initial email message from the set of email messages; 
assigning the second email message as a second initial email message from the set of email messages to be transmitted to one or more user devices; 
transmitting the set of email messages to a second plurality of devices associated with user identifiers, wherein each of the second plurality of user identifiers is associated with a customer of the electronic subscription platform, and wherein the second email message is transmitted as the second initial email message from the set of email messages to the second plurality of devices associated with user identifiers;
 determining a second performance indicator at least based on one or more responses to the second email message transmitted as the second initial email message from the set of email messages;
 comparing the first performance indicator and the second performance indicator; and 
sorting a sequence of the set of email messages by ordering the first email and the second email based on the comparison of the first performance indicator to the second performance indicator.
15. A non-transitory computer-readable medium containing instructions that, when executed by a processor, cause the processor to perform a method comprising: 
determining a set of messages including at least a first message and a second message; 
assigning the first message as a first initial message from the set of messages to be transmitted to one or more user devices; 
transmitting the set of messages to a first plurality of devices associated with user identifiers, wherein each of the first plurality of user identifiers is associated with a customer of an electronic subscription platform, and wherein the first message is transmitted as the first initial message from the set of messages to the first plurality of devices associated with user identifiers; 
determining a first performance indicator at least based on one or more responses to the first message transmitted as the first initial message from the set of messages; assigning the second message as a second initial message from the set of messages to be transmitted to one or more user devices; transmitting the set of messages to a second plurality of devices associated with user identifiers, wherein each of the second plurality of user identifiers is associated with a customer of the electronic subscription platform, and wherein the second message is transmitted as the second initial message from the set of messages to the second plurality of devices associated with user identifiers; 
determining a second performance indicator at least based on one or more responses to the second message transmitted as the second initial message from the set of messages; 
comparing the first performance indicator and the second performance indicator; and 
sorting a sequence of the set of messages based on the comparison of the first performance indicator to the second performance indicator.
13. A non-transitory computer-readable medium containing instructions that, when executed by a processor, cause the processor to perform a method comprising: determining a set of email messages including at least a first email message and a second email message at least based on data regarding email marketing information and an electronic subscription platform collected from one or more sources and converted to one or more predetermined formats; assigning the first email message as a first initial email message from the set of email messages to be transmitted to one or more user devices; transmitting the set of email messages to a first plurality of devices associated with user identifiers, wherein each of the first plurality of user identifiers is associated with a customer of an electronic subscription platform, and wherein the first email message is transmitted as the first initial email message from the set of email messages to the first plurality of devices associated with user identifiers; determining a first performance indicator at least based on one or more responses to the first email message transmitted as the first initial email message from the set of email messages; assigning the second email message as a second initial email message from the set of email messages to be transmitted to one or more user devices; transmitting the set of email messages to a second plurality of devices associated with user identifiers, wherein each of the second plurality of user identifiers is associated with a customer of the electronic subscription platform, and wherein the second email message is transmitted as the second initial email message from the set of email messages to the second plurality of devices associated with user identifiers; determining a second performance indicator at least based on one or more responses to the second email message transmitted as the second initial email message from the set of email messages; comparing the first performance indicator and the second performance indicator; and sorting a sequence of the set of email messages by ordering the first email and the second email based on the comparison of the first performance indicator to the second performance indicator.


 	From the above table it can be seen that the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are similar in scope and trying to solve the same issue e.g. Rapid email testing is important to maximize return on investment (ROI) from an email journey with the goal of converting prospective customers into subscribers. The challenges that prevent rapid email testing for an email journey include, but are not limited to, the following: (1) the recipient engagement often drops off in a direct correlation to the email recipient's tenure as a prospect, which results in increased time to establish a result, e.g., an understanding of the efficacy of the email series in achieving the desired goal, e.g., new subscriptions, in aggregate; (2) the time it takes to obtain a statistically significant test, e.g., understanding the efficacy of the email series in achieving the desired goal is therefore directly correlated to the number of emails in the series; and (3) difficulty of isolating variables during the testing.
	Dependent claims 2-7, 9-14 and 16-20 carry the deficiencies from the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wannier et al. (Pub. No.: US 20100030663 A1) discloses, a computer implemented method presents garments to a consumer using a computer by reading a garment database. The database includes garments from a plurality of retail, manufacturing, and media partners. Media and retail partners combine inventories on data servers and allow each partner to show a particular offering of garments at their website.
Krueger et al. (Pub. No.: US 20110173094 A1), discloses, a system, method, and product for facilitating a transaction between a buyer and a seller. A buyer searches a data store for an item. The buyer places a bid for the item, the bid including an item name for an item, the item name corresponding to an item identifier, the bid further including a price the buyer wishes to pay for the item.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446